DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fan" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fan" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US 2016/0278236 A1) in view of Takasou (US 2008/0151501 A1).

Re. claim 1: Mitsui discloses a computational heat dissipation structure, comprising: 
a circuit board (210) comprising a plurality of heating components (220); and (see fig. 2, 3; para. 0025-0027)
a radiator (240) provided corresponding to the circuit board;
wherein a space between adjacent heating components (space between 220a and 220c, space between 220c and 220e) is negatively correlated with heat dissipation efficiency of a region where the adjacent heating components are located; and (see fig. 2, 3; para. 0029-0033)
in a direction of an airflow (direction arrow A), the space between the adjacent heating components increases gradually (the space between 220c and 220e is greater than the space between 220a and 220c and in another embodiment, the space between 123 and 122 is greater than the space between 122 and 121) (see fig. 1-3; para. 0029-0031)
Mitsui fails to specifically disclose:
A heat-dissipation air duct, wherein the heat-dissipation air duct comprises:
An air inlet mounted with a first panel assembly; and
An air outlet mounted with a second panel assembly;
Wherein the first panel assembly and the second panel assembly fix the radiator within the heat-dissipation air duct; 
However, Takasou discloses:
		A circuit board (13) comprising a plurality of heating components (15); (see fig. 2; para. 0020-0022)
A radiator (19) provided corresponding to the circuit board; (see fig. 1, 2; para. 0022-0026)
A heat-dissipation air duct (11), wherein the heat-dissipation air duct comprises: (see fig. 1; para. 0019-0021)
An air inlet (22) mounted with a first panel assembly (12); and (see fig. 1; para. 0025-0027)
An air outlet (21) mounted with a second panel assembly (18); (see fig. 1; para. 0024-0027)
Wherein the first panel assembly and the second panel assembly fix the radiator within the heat-dissipation air duct. (the radiator 19 is bound by the first and second panel assemblies) (see fig. 1, 2; para. 0026-0028)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover having an air inlet and air outlet above the plurality of heating components of Mitsui as taught by Takasou. One of ordinary skill would have been motivated to do this in order to guide the air over the heating components to better remove heat. (See Takasou para. 0013-0014)

Re. claim 2: Mitsui discloses wherein the circuit board comprises a first side face (top side) and a second side face (bottom side), wherein when the circuit board is in a working state, an output heat (heat directly is output to the heat sinks 240 on the top face) of the first side face is larger than that of the second side face. (see fig. 3; para. 0030-0031)

Claims 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou as applied to claims 1-2 above, and further in view of Vandentop et al. (US 6,580,611 B1).

Re. claims 3-5: Mitsui discloses:
a main heat sink (241) carrying the circuit board. (see fig. 3; para. 0029-0030)
Mitsui in view of Takasou fails to disclose:    
an auxiliary heat sink pressing the circuit board against the main heat sink tightly;
wherein the auxiliary heat sink presses the circuit board against the main heat sink by way of resilient press.
wherein a thermal conductive material is filled in a gap between the auxiliary heat sink and the circuit board.
However, Vandentop discloses:
A circuit board comprising a heating component (4)
A main heat sink (18) carrying the circuit board; and
An auxiliary heat sink (12) pressing the circuit board against the main heat sink tightly. (see fig. 3-5; col. 3 ln. 4-64)
wherein the auxiliary heat sink presses the circuit board against the main heat sink through resilient compression (28); and (see fig. 4-5; col. 3 ln. 21-41)
wherein a thermal conductive material (16) is filled in a gap between the auxiliary heat sink and the circuit board. (see fig. 4-5; col. 3 ln. 21-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an auxiliary heat sink to Mitsui in view of Takasou pressing the circuit board against the main heat sink tightly by way of resilient press and a thermal conductive material as taught by Vandentop. One of ordinary skill would have been motivated to do this in order to significantly increase the ability to dissipate heat from the heating components. (Vandentop col. 3 ln. 4-20)

Re. claim 7: Vandentop discloses wherein heat dissipation efficiency of the main heat sink (12) is higher than that of the auxiliary heat sink (18), (this is inherently true because the main heat sink comprises a greater number of fins than the auxiliary heat sink and the fin size of both heat sinks is the same) the main heat sink is provided corresponding to the first side face (top side), and the auxiliary heat sink is provided corresponding to the second side face (bottom side).

Re. claim 8: Vandentop discloses wherein the main heat sink (12) comprises:
a first heat dissipation body (base of 12) comprising a first surface (top) and a second surface (bottom); and (see fig. 4-5)
a first heat dissipation fin (fin of 12), wherein the first surface is connected to the first heat dissipation fin, and wherein the second surface is connected to the first side face; (see fig. 4-5)
the auxiliary heat sink (18) comprises:
a second heat dissipation body (base of 18) comprising a third surface (bottom side) and a fourth surface (top side); and (see fig. 4-5)
a second heat dissipation fin (fin of 18), wherein the third surface is connected to the second heat dissipation fin, and wherein the fourth surface is connected to the second side face. (see fig. 4-5)

Re. claims 9 and 10: Mitsui discloses there are a plurality of the heat sinks (241, 242, 243), each corresponding to one or more of the heating components (220a-220e). (see fig. 3)

Claims 11, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou as applied to claim 1 above, and further in view of Unrein (US 6,437,979 B1).

Re. claim 11: Mitsui discloses:
a computing device, comprising a device housing (inherent in a personal computer as disclosed) (see para. 0003)
Mitsui in view of Takasou fails to disclose:
wherein the computational heat dissipation structure is located in the heat-dissipation air duct.
However, Unrein discloses:
A computing device (100) comprising a computational heat dissipation structure comprising a device housing (130), wherein the device housing encloses the enclosed heat-dissipation air duct (132, 133). (see fig. 8-11; col. 9-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an enclosed heat-dissipation air duct around the heat dissipation structure of Mitsui in view of Takasou as taught by Unrein. One of ordinary skill would have been motivated to do this in order to increase the heat dissipation ability of the heat sinks by creating an isolated wind tunnel. (Unrein col. 13, ln. 25-46)

Re. claims 15 and 16 as understood: Mitsui and Takasou fail to disclose:
	A first fan provided at the air inlet and connected to the first panel assembly, and
	A second fan provided at the air outlet and connected to the second panel assembly. 
However, Unrein discloses
	A first fan (16) provided at the air inlet and connected to the first panel assembly (12), and (see fig. 1, 2; para. 0025-0027)
	A second fan (21) provided at the air outlet and connected to the second panel assembly (18). (see fig. 1, 2; para. 0039)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fans at the inlet and outlet of the device of Mitsui and Takasou as taught by Unrein. One of ordinary skill would have been motivated to do this in order to force the cooling air past the heat dissipation fins. (Unrein para. 0029, 0035)

Re. claim 19: Mitsui discloses wherein the number of the computational heat dissipation structure (230) is one. (see fig. 2-3)

Re. claim 20: Mitsui in view of Takasou fails to disclose:
 A mine, comprising at least one setting frame provided with at least one computing device.
However, Unrein discloses:
A computing device, comprising at least one setting frame (104, 106) provided with at least one computing device (112). (see fig. 8; col. 7 ln. 43 – col. 8, ln. 45) (use of the computing device as a mine would have been well known in the art and is merely an intended use)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a plurality of computing devices taught by Mitsui in view of Takasou into a housing taught by Unrein. One of ordinary skill would have been motivated to do this in order improve cooling efficiency and provide quieter operation of the device. (Unrein col. 6 ln. 19-48)

Claims 6, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou and Unrein as applied to claims 5 and 11 above, and further in view of Clidaras et al. (US 2008/0158818 A1).

Re. claim 6: Mitsui in view of Takasou and Unrein fail to disclose:
wherein the thermal conductive material is thermal conductive silicone grease or thermal conductive rubber pad.
However, Clindaras discloses:
wherein a thermal conductive material is thermal conductive silicone grease. (see para. 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermal conductive silicone grease as the thermal conductive material of Mitsui in view of Takasou and Unrein as taught by Clindaras. One of ordinary skill would have been motivated to do this in order to enhance thermal conductivity. (Clindaras para. 0033)

Re. claim 12: Mitsui in view of Takasou and Unrein fail to disclose:
wherein a temperature detecting unit for measuring a temperature in the heat-dissipation air duct is mounted within the heat-dissipation air duct.
However, Clidaras discloses:
circuit boards (110) comprising a plurality of heating components (120, 130) and heat sinks (114) wherein a temperature detecting unit for measuring a temperature in the heat-dissipation air duct is mounted on a circuit board. (see figs. 1, 2, 5; para. 0077-0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensors and fan controllers as well as their locations taught by Clidaras to the apparatus of Mitsui in view of Takasou and Unrein. One of ordinary skill would have been motivated to do this in order to make sure the temperature of each motherboard or circuit device stays constant. (Clidaras para. 0077)

Re. claim 13: Clindaras discloses: 
a controller comprising a fan control module electrically connected to the temperature detecting unit; and (see fig. 5; para. 0069-0071)
a fan (126, 509) electrically connected to the fan control module;
wherein the fan control module adjusts dynamically a rotation speed of the fan based on a real-time temperature in the heat-dissipation air duct detected by the temperature detecting unit. (see para. 0072, 0077, 0079)

Re. claims 17: Mitsui in view of Takasou and Unrein fail to disclose:
wherein the heat-dissipation air duct comprises a plurality of temperature zones , and wherein there is a plurality of the temperature detecting units, each being arranged in respective temperature zones; and 
However, Clindaras discloses:
wherein the heat-dissipation air duct (502a) comprises a plurality of temperature zones (each motherboard is its own zone), and wherein there is a plurality of the temperature detecting units (temperature sensors), each being arranged in respective temperature zones; and (see para. 0070-0072)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensors and fan controllers as well as their locations taught by Clidaras to the apparatus of Mitsui in view of Takasou and Unrein. One of ordinary skill would have been motivated to do this in order to make sure the temperature of each motherboard or circuit device stays constant. (Clidaras para. 0077)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see page 6, filed 27 October 2021, regarding the rejection of claim 1 as being allowable because certain limitations from claim 14 have been added to claim 1, have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended to include all of the limitations of claim 14. However, this is simply not the case. Previously presented claim 14 depended from claim 13 which depended from claim 12, which depended from claim 11 before depending from claim 1. Because all of the limitations in intervening claims 11, 12, and 13 were not included in the currently amended claim 1, this claim is not automatically allowable. In fact, by merely adding certain limitations from claim 14 to claim 1, the previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Takasou has not been overcome. This rejection is MAINTAINED. 
Re. claims 15 and 16: Because certain limitations of claims 1 and 11 were removed, making these claims broader, and because claims 15 and 16 do not have the same intervening claims as previously presented, these claims are no longer objected to and a rejection can be found above.
Claim 18 remains objected to, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 8, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835